                Case 5:19-cv-00322 Document 1 Filed 03/29/19 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

  CHRISTOPHER ISLAS,                             §
                                                 §
          Plaintiff,                             §
                                                 §
     v.                                          §     CIVIL ACTION NO.        5:19-CV-00322
                                                 §
                                                 §
  UNITED STATES OF AMERICA,                      §
                                                 §
          Defendant.                             §

                                       ORIGINAL COMPLAINT

          Plaintiff Christopher Islas brings this complaint under the Federal Tort Claims Act, 28

U.S.C. §§ 1346(b), 2671–2680. Plaintiff complains of the United States of America and would

show the following:

                                            I.       PARTIES

1.        Plaintiff is Christopher Islas. Plaintiff resides in Bexar County, Texas.

2.        Defendant is the United States of America. Jeffrey Emde, at all times relevant to this

          lawsuit, was an employee of and was acting within the course and scope of his

          employment with the United States Federal Bureau of Investigation and/or United States

          Department of State, both of which are agencies of the United States of America.

                           II.     JURISDICTION, SERVICE, & VENUE

3.        This Federal District Court has jurisdiction because this action is brought pursuant to and

          in compliance with 28 U.S.C. §§ 1346(b), 2671–2680, commonly known as the Federal

          Tort Claims Act.

4.        The United States of America may be served with process in accordance with Rule 4(i) of

          the Federal Rules of Civil Procedure by serving a copy of the Summons and Complaint

PLAINTIFF’S ORIGINAL COMPLAINT
Christopher Islas v. United States of America
Page 1 of 7
               Case 5:19-cv-00322 Document 1 Filed 03/29/19 Page 2 of 7



        on one of the following individuals, as they are designated as agents to accept delivery of

        service of process for the United States Attorney for the Western District of Texas at 601

        NW Loop 410, Suite 600, San Antonio, Texas 78216-5597:

                                           John F. Paniszczyn
                                           Clayton Diedrichs
                                       Mireille Ferdinand-Hercule
                                          Melissa P. Albright
                                             Angelica Avila
                                               Nita Brooke
                                            Stephanie Karam
                                             Stephanie Rico
                                          Jean Smith-Harnden

5.      The United States of America may be served with process in accordance with Rule 4(i) of

        the Federal Rules of Civil Procedure by serving a copy of the Summons and Complaint

        on the United States Attorney for the Western District of Texas by certified mail, return

        receipt requested, and addressed to:

                                          Ms. Stephanie Rico
                                          Civil Process Clerk
                                  Office of the United States Attorney
                                   for the Western District of Texas
                                    601 N.W. Loop 410, Suite 600
                                   San Antonio, Texas 78216-5597

6.      Service must also be affected by serving a copy of the Summons and Complaint on

        William Barr, Attorney General of the United States, by certified mail, return receipt

        requested, at:

                                     The Attorney General’s Office
                                       ATTN: Civil Process Clerk
                                     950 Pennsylvania Avenue, NW
                                      Washington, DC 20530-0001

7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) because the United States

        is the Defendant, and a substantial part of the events or omissions giving rise to the claim


PLAINTIFF’S ORIGINAL COMPLAINT
Christopher Islas v. United States of America
Page 2 of 7
               Case 5:19-cv-00322 Document 1 Filed 03/29/19 Page 3 of 7



        occurred in this district.

                         III.     LIABILITY OF THE UNITED STATES

8.      This case is commenced and prosecuted against the United States of America to and in

        compliance with Title 28 U.S.C. §§ 2671–2680, the Federal Tort Claims Act. Liability of

        the United States is predicated specifically on 28 U.S.C. § 2674 because the personal

        injuries and resulting damages of which the complaint is made were proximately caused

        by the negligence, wrongful acts and/or omissions of employees and/or agents of the

        United States of America working for the Federal Bureau of Investigation and/or

        Department of State, while acting within the scope of their office, employment, and/or

        agency under circumstances where the United States of America, if a private person,

        would be liable to Plaintiff in the same manner and to the same extent as a private

        individual.

9.      The Federal Bureau of Investigation and Department of State are agencies of the United

        States of America. Defendant, through its agency(ies), at all material times owned,

        operated, and/or controlled the vehicle in question and/or employed Jeffrey Emde.

10.     At all material times, Jeffrey Emde and all persons involved in supervising Jeffrey Emde

        were agents, servants, or employees of Defendant and its agencies, and were at all

        material times acting within the course and scope of their employment. Defendant has

        previously indicated and certified that Jeffrey Emde was acting in the course and scope of

        his employment with Defendant at the time of this incident. See Exhibit A, attached

        hereto.

                          IV.      JURISDICTIONAL PREREQUISITES

11.     Pursuant to 28 U.S.C. §§ 2672 and 2675(a), the claims set forth herein were filed with


PLAINTIFF’S ORIGINAL COMPLAINT
Christopher Islas v. United States of America
Page 3 of 7
               Case 5:19-cv-00322 Document 1 Filed 03/29/19 Page 4 of 7



        and presented administratively to the United States Department of State on April 27,

        2018. October 29, 2018 was six months from April 27, 2018. Plaintiff has not received

        any written notification from the Department of State or any other administrative agency

        connected with Defendant denying Plaintiff’s claim in compliance with the statute.

        Plaintiff files this suit after six months passed from the presentation of Plaintiff’s claim to

        Defendant.

12.     Accordingly, Plaintiff has complied with all jurisdictional prerequisites and conditions

        precedent to the commencement and prosecution of this suit.

                                                V.   FACTS

13.     On or about June 27, 2016, Plaintiff was traveling eastbound on W. Hausman Road,

        approaching the intersection of W. Hausman Road and the service road of Interstate 10 in

        San Antonio, Texas.

14.     Plaintiff was traveling in a reasonable and prudent manner and was exercising ordinary

        care for his safety at all times relevant herein.

15.     As Plaintiff reached the intersection of W. Hausman Road and the service road of

        Interstate 10, he stopped to yield to oncoming traffic.

16.     At the same time, Jeffrey Emde was also traveling eastbound on W. Hausman Road in a

        2010 Ford Explorer.

17.     Upon information and belief, Jeffrey Emde was driving within the course and scope of

        his employment with Defendant. See Exhibit A, attached hereto.

18.     Jeffrey Emde approached Plaintiff’s stopped vehicle from the rear at the intersection of

        W. Hausman Road and the service road of Interstate 10.

19.     Jeffrey Emde collided into the rear of Plaintiff’s vehicle.


PLAINTIFF’S ORIGINAL COMPLAINT
Christopher Islas v. United States of America
Page 4 of 7
               Case 5:19-cv-00322 Document 1 Filed 03/29/19 Page 5 of 7



20.     As a direct and proximate result of collision described above, Plaintiff suffered harms and

        losses in an amount to be determined at trial.

21.     Plaintiff’s physical injuries that proximately resulted from the collision include, but are

        not limited to, cervical disc displacement, which required an anterior cervical discectomy

        and fusion surgery.

                                     VI.         CAUSES OF ACTION

                                            A.       Negligence

22.     Through its employees, agents, or servants, Defendant was negligent in one or more of

        the following respects:

                 a.       maintaining an unsafe distance from other vehicles;

                 b.       keeping an improper lookout;

                 c.       traveling at an unreasonable speed given the circumstances;

                 d.       making an untimely and improper application of his brakes;

                 e.       exhibiting inadequate driver attention;

                 f.       driving distracted;

                 g.       taking improper evasive actions to avoid the collision; and

                 h.       choosing to violate safety rules.

23.     At all material times, the employees, agents, or representatives of Defendant were

        negligent and caused the injuries Plaintiff sustained.



                                       B.        Respondeat Superior

24.     Without waiving the foregoing, in conjunction with, additionally and/or alternatively,

        Plaintiff would further show this Court that Jeffrey Emde was in the course and scope of


PLAINTIFF’S ORIGINAL COMPLAINT
Christopher Islas v. United States of America
Page 5 of 7
               Case 5:19-cv-00322 Document 1 Filed 03/29/19 Page 6 of 7



        his employment with Defendant at the time of this collision. Further, Defendant certified

        that Jeffrey Emde was acting in the course and scope of his employment with Defendant

        at the time of the incident. See Exhibit A, attached hereto.

25.     Under the doctrine of Respondeat Superior, Defendant is responsible for Plaintiff's

        damages that resulted from Jeffrey Emde’s negligence as alleged above.

                                            VII.        DAMAGES

26.     As a proximate result of Jeffrey Emde’s acts or omissions, Plaintiff suffered injuries that

        would not have occurred otherwise. Plaintiff pleads for all damages available under

        Texas state law, federal law, and equity, including:

                 a.       Past and future pain and suffering;

                 b.       Past and future mental anguish;

                 c.       Past and future physical impairment and disability;

                 d.       Past and future physical disfigurement;

                 e.       Past and future loss of income and impairment of earning capacity;

                 f.       Past and future reasonable charges necessary for medical care, hospital,

                          rehabilitation services, custodial care, health care, supplies, attendant care

                          expenses and other health services; and

                 g.       Out-of-pocket expenses.

27.     Plaintiff pleads for all other damages, pecuniary or otherwise, arising out of law or

        equity, that he may be justly and equitably entitled to, in the wisdom of the Court.

                                                VIII.     PRAYER

        Plaintiff requests that Defendant be cited in terms of law to appear and answer this

Complaint; that upon final trial, Plaintiff have judgment against Defendant for the amount of


PLAINTIFF’S ORIGINAL COMPLAINT
Christopher Islas v. United States of America
Page 6 of 7
               Case 5:19-cv-00322 Document 1 Filed 03/29/19 Page 7 of 7



actual damages and for other and different amounts as they shall show by proper amendment

before trial; for all Court costs incurred in this litigation; and for such other relief, at law and in

equity, both general and special, to which Plaintiff may show himself entitled to and to which the

Court believes him deserving.

                                                Respectfully submitted,

                                                ZINDA LAW GROUP, PLLC
                                                8834 North Capital of Texas Highway, Suite 304
                                                Austin, Texas 78759
                                                (512) 246-2224 Office
                                                (512) 580-4252 Fax
                                                Service of Documents: service@hzfirm.com


                                                By:    /s/ S. Burgess Williams
                                                       John C. (Jack) Zinda
                                                       State Bar No. 24053569
                                                       S. Burgess Williams
                                                       State Bar No. 24072426
                                                       Ryan Toomey
                                                       State Bar No. 24081178
                                                       ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT
Christopher Islas v. United States of America
Page 7 of 7
